Citation Nr: 0814197	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-29 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for colon polyps.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981 and from April 1987 to June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

There is no medical evidence of a chronic colon polyp 
disorder that is in anyway related to service.


CONCLUSION OF LAW

Colon polyps were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by December 2004 and March 2006 letters, with 
respect to the claim of entitlement to service connection.  
The March 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
December 2004 and March 2006 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in December 2004, prior to 
the adjudication of the matter in March 2005.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the December 2004 and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and private treatment records from Del 
Sol Medical Center.  Notably, the veteran submitted tin 
August 2006 that he did not have any further outstanding or 
relevant evidence to submit in response to the March 2006 
VCAA letter.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for colon polyps.  Under the VCAA, an examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4). 

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had colon polyps 
during in service and the record contains no probative 
evidence that demonstrates that his post-service colon polyps 
are attributable to service.  Therefore, because there is no 
event, injury, or disease in service that any current 
diagnosis could be related to, the Board finds that a VA 
examination is unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

The veteran alleges entitlement to service connection for 
colon polyps.  He argues that his in-service right upper 
quadrant pain was attributable to undiagnosed colon polyps.  
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.306.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

A review of the medical evidence of records fails to reveal a 
chronic colon polyp disorder attributable to the veteran's 
period of service.  Although the veteran alleges that his in-
service right upper quadrant pain is attributable to 
undiagnosed colon polyps, multiple tests specifically ruled 
out the presence of colon polyps.  Rather, the veteran's 
right upper quadrant pain was ultimately attributed to pelvic 
stones.

A November 2001 computed tomography (CT) of the abdomen and 
pelvis demonstrated a fluid density mass within the ascending 
colon, which most likely represented retained fecal material.  
Subsequently, in December 2001, radiologic examination 
revealed a large amount of stool in the right colon and air 
in the small bowel.  There were no dilated loops of bowel, 
fecaliths, appendicoliths, or calculi.  Additionally, an 
associated abdominal series was normal.  There was no 
evidence of obstruction, pneumoperitoneum, soft tissue mass, 
or pathologic calcification.  The intestinal gas pattern was 
within normal limits.  A right upper quadrant ultrasound was 
also normal.  An associated colonoscopy report indicated that 
the colonic mucosa appeared entirely normal and there 
appeared to be a prominent ileocecal valve.   

In August 2002, a CT of the abdomen demonstrated bilateral 
nephrolihtiasus.  There was no evidence of obstructive 
changes or ureteral calculi.  In February 2003, the veteran 
was diagnosed as having right renal pelvis stones, which 
accounted for his right upper quadrant pain.  Accordingly, 
service medical records are absent a diagnosis of colon 
polyps.

Post-service medical evidence fails to reveal colon polyps 
until August 2004, more than a year after the veteran's 
period of service.  An August 2004 colonoscopy report, 
revealed a polyp and in October 2004, the veteran underwent a 
right hemilectomy.  Subsequent post-service evidence has 
failed to reveal treatment for or a diagnosis of a chronic 
colon polyp disorder.  

The Board has considered the veteran's allegations that his 
post-service colon polyps began during his period of service; 
however, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of a medical diagnosis, causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his 
contentions are not probative to the issue at hand.  The 
record contains absolutely no probative evidence supporting 
his theory of entitlement.  In summary, the preponderance of 
the evidence is against the claim of service connection for 
colon polyps.


ORDER

Entitlement to service connection for colon polyps is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


